DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to the drawings have been fully considered and are persuasive.  The amendment to the drawings has been acknowledged. 
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to the specification have been fully considered and are persuasive.  The amendment to the specification has been acknowledged. 
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to claim(s) 27-29 have been considered but are moot because the amendments made herein overcome the original rejection. The rejection of claim(s) 27-29 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 10-16, filed 11/04/2021, with respect to the rejection(s) of claim(s) 1-4, 8-11, 13, 15-19, and 23-26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Issacson, Steyn, and Nicholas.
Applicant’s arguments, see pages 16-17, filed 11/04/2021, with respect to the rejection(s) of claim 6 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Issacson, Steyn, Nicholas, and Shah.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-13, 15-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Issacson et al (US 9,480,408 B2, cited in applicant 07/08/2020 IDS, hereinafter Issacson) in view of Steyn et al (US 2019/0257704 A1, hereinafter Steyn) and Nicholas et al (US 4,501,148, hereinafter Nicholas).


Regarding Claim 1, Issacson discloses a uterine activity sensor device comprising: 
a housing including an inner cavity (See Fig. 1 and Fig. 4) having a circuit board disposed therein (Element 150, Fig. 1). Isaacson discloses the claimed invention except for expressly disclosing the circuit board including circuitry and a sensor; 
wherein the circuit board further comprises at least one slot formed therein that defines a cantilever portion of the circuit board, the cantilever portion having an attached end and a free end; and 
wherein the cantilever portion is configured to flex upon movement of an actuator coupled to the free end thereof, and wherein the sensor is positioned proximate the attached end of the cantilever portion and is configured to sense strain on the cantilever portion.
However, Steyn teaches the circuit board including circuitry (Element 2, Fig. 1) and a sensor (Element 1, Fig. 1);
wherein the circuit board further comprises at least one slot formed therein (See Fig. 1, the slot around element 3) that defines a cantilever portion of the circuit board (Element 3, Fig. 1), the cantilever portion having an attached end and a free end (Fig. 1); and 
wherein the cantilever is configured to flex (“In one embodiment, the flexure 3 is similar to a cantilever beam which bends when a force is applied onto it”, [0050]) and wherein the sensor (Element 1, Fig. 1) is positioned proximate the attached end of the cantilever portion (Fig. 1) and is configured to sense strain on the cantilever portion (Fig. 2B, “The deformation or bending causes a change in the resistance or conductivity of the semiconductor strain gage 205”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isaacson, by adding the circuit board with the cantilever and sensor of Steyn, because this is an additional way to sense strain from a surface, and accomplish the function of Issacson (force transducing for uterine activity). 
Nicholas teaches wherein the cantilever portion is configured to flex upon movement of an actuator (Fig. 4) coupled to the free end thereof (Fig. 3, “The flexure is a cantilever beam connected to the 
Regarding Claim 2, modified Issacson discloses the device of claim 1, wherein the sensor comprises a strain gauge (Element 1 of Steyn is a “semiconductor strain gauge”, [0045]; this strain gauge was added to Issacson in the modification of Claim 1).  
Regarding Claim 3, modified Issacson discloses the device of claim 2, wherein the strain gauge comprises at least one of a foil gauge, a silicon gauge (“Semiconductor piezoresistive strain gages are formed in materials such as silicon and gallium arsenide.”, [0072] of Steyn; this strain gauge was added to Issacson in the modification of Claim 1), and a polymer on the circuit board.  
Regarding Claim 4, modified Issacson discloses the device of claim 2, wherein the circuitry comprises a signal converter (“In one example, the processor can be configured to determine an absolute pressure based on a signal from the measurement sensor”, Col. 9, lines 22-25), a controller (Element 150, Fig. 1), and communication circuitry (“device 10…include(s) wireless telemetry modules”, Col. 4, lines 62-63), and wherein the controller is configured to cause the communication circuitry to communicate a signal representative of the sensed strain to a remote computing device (“The information can be wirelessly transmitted via Bluetooth ( or other wireless communication protocol) to a remote device, such as a computer”, Col. 5, lines 50-52).  
Regarding Claim 8, modified Issacson discloses the device of claim 4 wherein the remote computing device comprises a mobile communication device (“a remote device, such as a computer”, Col. 5, lines 51-52; a mobile communication device such as a phone can possess computing power).  
Regarding Claim 9, modified Issacson discloses the device of claim 4, wherein the communication circuitry is configured to communicate via a short-range communication protocol 
Regarding Claim 10, modified Issacson discloses the device of claim 2, wherein the circuitry comprises a signal converter (“In one example, the processor can be configured to determine an absolute pressure based on a signal from the measurement sensor”, Col. 9, lines 22-25), a controller (Element 150, Fig. 1), and communication circuitry (“device 10…include(s) wireless telemetry modules”, Col. 4, lines 62-63), and wherein the controller is configured to cause the communication circuitry to communicate to a mobile communication device a signal representative of strain sensed by the strain gauge (“The information can be wirelessly transmitted via Bluetooth ( or other wireless communication protocol) to a remote device, such as a computer”, Col. 5, lines 50-52).  
Regarding Claim 11, modified Issacson discloses the device of claim 1. Modified Issacson discloses the claimed invention except for expressly disclosing wherein the housing further comprises an aperture extending through a portion thereof, and wherein the actuator extends at least partially through the aperture. However, Nicholas teaches wherein the housing further comprises an aperture (Element 25, Fig. 3) extending through a portion thereof (Fig. 3), and wherein the actuator extends at least partially through the aperture (Fig. 3, actuator 13 extends through opening 25 via stem 24 and threaded end 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Issacson, with the aperture of Nicholas, because this is a way to allow the actuator to contact the patient being measured (Col. 3, line 10) while still being connected to the sensor (Col. 3, lines 10-11). 
Regarding Claim 12, modified Isaacson discloses the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the circuit board comprises at least one aperture extending therethrough, the at least one aperture positioned proximate the attachedPage 5 of 17RESPONSE dated November 4, 2021 end of the cantilever portion and configured to receive a fastener therethrough to couple the circuit board to the housing. However, Steyn teaches wherein the circuit board comprises the cantilever (Fig. 1), and Nicholas teaches an aperture (Elements 33 and 34) positioned proximate the attachedPage 5 of 17RESPONSE dated November 4, 2021 end of the cantilever 
Regarding Claim 13, modified Issacson discloses the device of claim 1. Modified Issacson discloses the claimed invention except for expressly disclosing wherein at least one location on the circuit board proximate the attached end of the cantilever portion is anchored to the housing. However, However, Steyn teaches wherein the circuit board comprises the cantilever (Fig. 1), and Nicholas teaches wherein at least one location on the cantilever proximate the attached end of the cantilever portion is anchored to the housing (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify with the wherein at least one location on the circuit board proximate the attached end of the cantilever portion anchored to the housing, because this is a way to support the cantilever, as taught by Nicholas (Col. 4, lines 55-60).
Regarding Claim 15, modified Isaacson discloses the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the at least one slot is formed at an angle relative to the weave of fibers forming the circuit board.   However, at the time of the invention, there was a recognized need of manufacturing circuit boards, and a finite number of identified, predictable orientations of fibers making up the circuit board relative to the components (generally aligned, generally normal, generally angled). One of ordinary skill in the art could have pursued the known potential orientations with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Issacson, with the obvious to try wherein the at least one slot is formed at an angle relative to the weave of fibers forming the circuit board.
Regarding Claim 16, modified Issacson discloses the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the cantilever portion is of a generally rectangular shape.  However, Steyn teaches wherein the cantilever portion is of a generally rectangular shape (See Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isaacson, with the generally rectangular shaped cantilever of Steyn, because this is part of the modification of Claim 1 as explained above.
Regarding Claim 17, modified Isaacson discloses the device of claim 1, wherein the housing has an arcuate configuration (See Fig. 4; arcuate configuration can be clearly seen). Modified Issacson discloses the claimed invention except for expressly disclosing wherein a portion of the actuator protrudes from a concave side thereof. However, Nicholas teaches an actuator (Element 13, Fig. 3), and wherein the actuator extends at least partially through an aperture (Fig. 3, actuator 13 extends through opening 25 via stem 24 and threaded end 26). There are a limited number of ways to allow an actuator to protrude from an arcuate housing through an aperture. One of ordinary skill in the art could have pursued the known potential orientations, one of which is wherein a portion of the actuator protrudes from a concave side of the housing, with a reasonable expectation of success. Therefore, this limitation is obvious.
Regarding Claim 18, modified Issacson discloses the device of claim 1, wherein the housing comprises at least one opening therethrough (Elements 160A, 160B, Fig. 3) for receiving at least a portion of a strap for securing the housing proximate a user's abdomen (“The figure illustrates belt 410 having ends coupled to belt clips 160A and 160B”, Col. 4, lines 54-55).  
Regarding Claim 19, modified Isaacson discloses the device of claim 1, wherein the housing is formed having a width of 3 inches (“an approximately 3-inch diameter guard ring”, Col. 2, line 37), a height of 2 inches (See Fig. 4; if the diameter is 3 inches, the height is also about 2 inches), and a thickness of 0.7 inches (See Fig. 4; if the diameter is 3 inches, the thickness is also about 0.7 inches).  It is noted by the examiner that due to the applicant’s own disclosure that these dimensions are just an example ([0032]), any dimensions roughly similar to these will be interpreted as anticipating this claim.
Regarding Claim 23, modified Isaacson discloses the device of claim 1, wherein the housing includes a recessed portion (Element 90). Modified Isaascson discloses the claimed invention except for expressly disclosing wherein the actuator may be received at least partially therein upon movement thereof.  However, Nicholas teaches an actuator (Element 13, Fig. 3), and the receiving of the actuator into a housing upon movement thereof (Fig. 4). There are a limited number of ways to allow an actuator to be received into a housing. One of ordinary skill in the art could have pursued the known potential orientations, one of which is wherein the actuator may be received at least partially into a recessed portion upon movement thereof, with a reasonable expectation of success. Therefore, this limitation is obvious.
Regarding Claim 24, Issacson discloses a method of detecting uterine activity comprising: 
communicating a signal representative of the sensed strain to a computing device (“The information can be wirelessly transmitted via Bluetooth ( or other wireless communication protocol) to a remote device, such as a computer”, Col. 5, lines 50-52).  Isaacson discloses the claimed invention except for expressly disclosing providing the uterine activity sensor device of claim 1; and sensing, via the sensor, strain on the cantilever portion. However, Steyn and Nicholas teach providing the uterine activity sensor device of claim 1 (See Claim 1 rejection above). Furthermore, Steyn teaches sensing, via the sensor, strain on the cantilever portion (Fig. 2B, “The deformation or bending causes a change in the resistance or conductivity of the semiconductor strain gage 205”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Isaacson, with the cantilever sensor of Steyn, for the advantage of a cost-effective, easier to make, solid state sensor with more reliability, as explained in the Claim 1 rejection above. 
Regarding Claim 25, modified Issacson discloses the method of claim 24, wherein the computing device is a mobile communication device (“a remote device, such as a computer”, Col. 5, lines 51-52; a mobile communication device such as a phone can possess computing power).  
Regarding Claim 26, modified Isaacson discloses the method of claim 24, wherein the computing device is a remote computing device (“a remote device, such as a computer”, Col. 5, lines 51-52).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Issacson in view of Steyn and Nicholas, and further in view of Venugopalan et al (US 2017/0049414 Al, cited in applicant 07/08/2020 IDS, hereinafter Venugopalan).
Regarding Claim 5, modified Isaacson discloses the device of claim 4. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the circuitry further comprises a global positioning satellite (GPS) chip.  However, Venugopalan teaches wherein the circuitry further comprises a global positioning satellite (GPS) chip (Element 612, Fig. 3, “The sensor 600 may also include a position identification module 612 to identify position information associated with the sensor 600. The position information indicates the location of the patient 102. The position information may be global positioning system (GPS) coordinates”, [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the device of Isaacson, with the GPS chip of Venugopalan, because it is advantageous to be able to monitor maternal health while the patient is allowed to be mobile, as taught by Venugopalan ([0004], [0007], [0048]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Issacson in view of Steyn and Nicholas, and further in view of Shah et al (US 2018/0353142 A1, cited in applicant 07/08/2020 IDS, hereinafter Shah).
Regarding Claim 6, modified Isaacson discloses the device of claim 4. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the circuitry further comprises a subscriber identity module configured to facilitate communication over a mobile telephony network. However, Shah teaches a subscriber identity module (“the applications referenced herein… may include a variety of data transfer options, such as but not limited to use of SIM cards…”, [0034]) configured to facilitate communication over a mobile telephony network (“to transfer data directly to cloud storage”, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the device of Isaacson, with the subscriber identity module .

Claims 7 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Steyn, and further in view of McConkie et al (US 2015/0265203 A1, hereinafter McConkie).
Regarding Claim 7, modified Isaacson teaches the device of claim 4. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the remote computing device is configured to determine whether a contraction has occurred based at least in part on a comparison between the signal representative of the sensed strain and a threshold.  However, McConkie teaches wherein the remote computing device is configured to (“In some cases, the mobile application can be configured to…”, [0044]) determine whether a contraction has occurred (“identify from the pressure data when a woman has commenced active labor…”, [0044]) based at least in part on a comparison between the signal representative of the sensed strain and a threshold (“For example, if a series of pressure data readings indicate a sharp increase or decrease in pressure…”, [0046]; there must be a threshold to differentiate between “sharp” changes and non-sharp changes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the device of Isaacson, with the comparison with a threshold of McConkie, because it is common to monitor the occurrence of contractions in order to identify when active labor has begun, as taught by McConkie ([0002]).
Regarding Claim 27, modified Isaacson discloses the method of claim 24. Modified Isaacson discloses the claimed invention except for expressly disclosing determining, at the computing device whether a contraction has occurred based at least in part on a comparison between the signal and a threshold.  However, McConkie teaches determining, at the computing device, (“In some cases, the mobile application can be configured to…”, [0044]), whether a contraction has occurred (“identify from the pressure data when a woman has commenced active labor…”, [0044]) based at least in part on a 
Regarding Claim 28, modified Isaacson discloses the method of claim 24. Modified Isaacson discloses the claimed invention except for expressly disclosing determining, at the computing device, whether a user has entered labor based at least in part on a time interval between contractions.  However, McConkie teaches determining, at the computing device (“In some cases, the mobile application can be configured to…”, [0044]), whether a user has entered labor (“…identify from the pressure data when a woman has commenced active labor… ”, [0044]) based at least in part on a time interval between contractions (“…(e.g. by detecting a…frequency of contractions in excess of some threshold)…”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Isaacson, with the determination of contractions based on a time interval between contractions of McConkie, because it is common to monitor the occurrence of contractions in order to identify when active labor has begun, as taught by McConkie ([0002]).
Regarding Claim 29, modified Isaacson discloses the method of claim 28. Modified Isaacson discloses the claimed invention except for expressly disclosing communicating a notification signal to a mobile communication device upon a determination that the user has entered labor.  However, McConkie teaches communicating a notification signal (“…and notify the doctor accordingly. Such notifications can be transmitted using any of the available protocols for communicating over a network such as the internet”, [0044]) to a mobile communication device (“…the mobile application can be configured to send [a] … text message to the doctor”, [0044]) upon a determination that the user has entered labor (“the mobile application can be configured to identify from the pressure data when a woman has commenced .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Issacson in view of Steyn and Nicholas, and further in view of Nicolet et al (US 2018/0275760 A1, hereinafter Nicolet).
Regarding Claim 14, modified Issacson discloses the device of claim 1. Modified Issacson discloses the claimed invention except for expressly disclosing wherein a side of the at least one slot is generally aligned with a weave of fibers forming the circuit board. However, Nicolet teaches circuit boards to be made of woven glass fiber (“PCB's are made from… woven glass fiber”, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit board of Issacson, with the glass fiber circuit board of Nicolet, because a circuit board made from glass fibers is a commonly known type of circuit board, as taught by Nicolet ([0029]). Furthermore, there are a limited number of ways to align the sides of a slot in a circuit board, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try, whether by design or manufacturing variance, to generally align a side of the slot with a weave of the glass fibers which the circuit board is comprised of.

Claims 20-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Steyn and Nicholas, and further in view of Geywitz et al (EP 3466329 A1, hereinafter Geywitz).
Regarding Claim 20, modified Isaacson discloses the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different size than the portion. However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and 
Regarding Claim 21, modified Isaacson teaches the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different thickness than the portion. However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isaacson, with wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different thickness than the portion, in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 22, modified Isaacson discloses the device of claim 1. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different shape than the portion.  However, Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isaacson, with wherein a portion of the actuator is interchangeable with at least one other portion of an actuator having a different shape than the portion, in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 30, Isaacson in view of Steyn discloses a kit comprising: the uterine activity sensor device of claim 1 (See Claim 1 rejection above). Modified Issacson discloses the claimed invention except for expressly disclosing a fastener for coupling at least an end portion of the actuator to the free end of the cantilever portion; and a plurality of interchangeable end portions of the actuator, each end portion being configured to facilitate detection of uterine activity of a user having a given body mass index (BMI). However, Nicholas teaches a fastener (Element 26, Fig. 3) for coupling at least an end portion of the actuator to the free end of the cantilever portion (See Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Issacson, with the fastener of Nicholas, because this allows the force applied by the actuator to be measured for diagnostic purposes, as demonstrated by Nicholas (Fig. 4, Col. 5, lines 9-51).
Geywitz teaches the size of the sensing area of a tocodynamometer (toco) transducer that measures uterine contractions to be directly correlated with the sensitivity of the toco transducer and should therefore should be adjustable ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the kit of Isaacson, with a plurality of interchangeable end portions of the actuator, each end portion being configured to facilitate detection of uterine activity of a user (who each have a given body mass index), in order to be able to adjust the size of the sensing area, which adjusts the sensitivity of the transducing actuator as a whole.
Regarding Claim 31, modified Isaacson discloses the kit of claim 30. Modified Isaacson discloses the claimed invention except for expressly disclosing wherein the fastener is threaded, and wherein the kit further comprises a tool adapted for use with the threaded fastener. However, Nicholas teaches wherein the fastener is threaded (Fig. 3; “threaded end 26”, Col. 4, line 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Issacson, with the threaded fastener of Nicholas, because there are a limited number of known fastening methods in the mechanical arts and threaded fasteners would have been obvious to try. Furthermore, it is commonly known threaded fasteners are often configured for use with a tool such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791